Exhibit 99.2 Sonae Sierra Brazil BV SARL and Subsidiaries Consolidated Financial Statements for the Period from January1, 2014 to April27, 2014 (unaudited) and for the Years Ended December31, 2013 and 2012. 1 INDEPENDENT AUDITORS’ REPORT To the Shareholders, Directors and Management of Sonae Sierra Brazil BV SARL São Paulo - SP - Brazil We have audited the accompanying consolidated financial statements of Sonae Sierra Brazil BV SARL and its subsidiaries (the “Company”), which comprise the consolidated balance sheets as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, changes in equity and cash flows for the years then ended, and the related notes to the consolidated financial statements.
